

	

		II

		109th CONGRESS

		1st Session

		S. 720

		IN THE SENATE OF THE UNITED STATES

		

			April 6, 2005

			Mr. Bingaman (for

			 himself and Mr. Smith) introduced the

			 following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to eliminate

		  unnecessary paperwork burdens on government and small businesses by reducing

		  the number of excise tax returns filed by small taxpayers that pay the Federal

		  excise tax on wines and beer.

	

	

		

			1.

			Short title

			This Act may be cited as the

			 

					Paperwork Relief for Small Business

			 Act of 2005

				.

		

			2.

			Paperwork reduction for small taxpayers

			

				(a)

				In general

				Subsection (d) of section

			 5061 of the Internal Revenue Code of 1986 (relating to time for collecting tax

			 on distilled spirits, wines, and beer) is amended by redesignating paragraphs

			 (4) and (5) as paragraphs (5) and (6), respectively, and by inserting after

			 paragraph (3) the following new paragraph:

				

					

						(4)

						Taxpayers liable for taxes of not more than $50,000

						

							(A)

							In general

							In the case of any taxpayer who reasonably expects to be liable

				for not more than $50,000 in taxes imposed on wines and beer under subparts C

				and D for the calendar year and who was liable for not more than $50,000 in

				such taxes in the preceding calendar year, the last day for the payment of tax

				shall be the 14th day after the last day of the calendar quarter during which

				withdrawal occurs.

						

							(B)

							No application after limit exceeded

							Subparagraph (A) shall not apply to any taxpayer for any

				portion of the calendar year following the first date on which the aggregate

				amount of tax due under subparts C and D from such taxpayer during such

				calendar year exceeds $50,000, and any tax under such subparts which has not

				been paid on such date shall be due on the 14th day after the last day of the

				semimonthly period in which such date occurs.

						

							(C)

							Calendar quarter

							For purposes of this paragraph, the term calendar

				quarter means the three month period ending on March 31, June 30,

				September 30, or December 31.

						.

			

				(b)

				Effective date

				The amendments made by this section shall take effect 90 days

			 after the date of the enactment of this Act.

			

